DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sandra Frantzen on 1/26/2022.
The application has been amended as follows: 
Claim 1 line 1 replace “A color changeable” with –An—
Claim 1 line 6 delete the first “wherein the”
Claim 1 line 7 replace “indicator” with –color changeable layer—
Claim 2 line 1 replace “changeable indicator” with -- changeable layer—
Claim 20 line 2 after “change” insert –to a—
Claim 21 line 2 after “change” insert –to a—
Claim 22 line 5 after “said” insert --first—
Claim 22 line 5 replace “layers” with –layer and said one or more additional reagent releasing layers, --
Claim 22 line 6 replace “the first” with –said first—
Claim 22 line 7 replace “the one” with –said one—
Claim 22 line 8 after “said” insert –one or more additional—
Claim 22 line 9 replace first “indicator” with –color changeable layer—

Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach or fairly suggest an indicator comprising: a reagent releasing layer configured to release a reagent upon exposure to high pressure; a transition layer disposed on said reagent releasing layer (or between a first  and one or more additional reagent releasing layers) ; and a color changeable layer disposed on said transition layer ( or disposed on one of the additional reagent releasing layers); wherein the wherein the transition layer is configured to allow permeation of the reagent to the color changeable layer upon exposure to high pressure and the color changeable layer is configured to change to a color upon exposure of the indicator to high pressure.  The closest prior art of record are the following:
Brady (US 2014/0158039) teaches a time indicator on a pressure sensitive adhesive, but fails to teach an indicator having a reagent releasing layer triggered by application of high pressure.  
ETD (WO 2018/106234) teach a visual indicator to indicate food pressure treatment pressure has been reached.  ETD utilizes reagent releasing microspheres to color change at high pressure pasteurization, but fails to teach a reagent releasing layer, a transition layer, and a color changeable layer.  
Park et al 2014/0311400 teach high pressure indicator where a developing material passes from a development material member 120 through a through hole 112 in a blocking member 110.  The development material causes the development medium member 130 to become transparent to expose a visible sterilization completion mark 113.  Park is silent to the color changeable layer configured to change to a color, instead the member 130 goes to transparent in order to make visible a color mark 113 (Para. 0039). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/               Primary Examiner, Art Unit 1798